NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10140

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00009-FMTG-1

 v.
                                                MEMORANDUM*
FRANCISCO C. ARIAS,

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Guam
              Frances Tydingco-Gatewood, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Francisco C. Arias appeals from the district court’s judgment and challenges

the 168-month sentence imposed on remand following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), and 846. Pursuant to Anders v. California, 386 U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Arias’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Arias the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal except as to

the five-year terms of supervised release imposed on Counts 3 and 6, which exceed

the statutory maximum of three years. See 18 U.S.C. § 3583(b)(2). We vacate that

portion of the judgment and remand for the district court to impose up to a three-

year term of supervised release on Counts 3 and 6.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; VACATED in part; REMANDED with

instructions.




                                           2                                   21-10140